                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Humberto Victornio, Jr. and Rory                  Case No. 18-cv-226 JNE/DTS
Grundhoffer, as Co-Trustees for the
next-of-kin of Diana Balderas,

                         Plaintiffs,

vs.

Shawn Hayes, acting in his individual
capacity as a Waseca County correctional
officer, Dan Mocol, acting in his individual
capacity as a Waseca County correctional
officer, John Does 1-2, acting in their
individual capacities as Waseca County
correctional officers, and Waseca County,

                         Defendants.


                   AFFIDAVIT OF ANDREW A. WOLF
________________________________________________________________________


      I, ANDREW A. WOLF, after first being duly sworn upon oath do hereby

depose and state as follows:

      1.    I am a licensed attorney duly authorized to practice law in the State

of Minnesota and admitted to practice before this court.

      2.    I represent the Defendants Shawn Hayes, Dan Mocol, and Waseca

County in the above-captioned matter.
        3.   Attached hereto and incorporated herein as Exhibit 1 is a true and

correct copy of the Summons and Complaint, from State v. Balderas, 81-CR-15-

676, (Minn. Dist. Ct. August 18, 2015).

        4.   Attached hereto and incorporated herein as Exhibit 2 is a true and

correct copy of BethAnn Wolff's Presentence Investigation, January 29, 2016.

        5.   Attached hereto and incorporated herein as Exhibit 3 is a true and

correct copy of Diana Balderas's Petition to Enter Plea of Guilty, from State v.

Balderas, 81-CR-15-676, (Minn. Dist. Ct. January 28, 2016).

        6.   Attached hereto and incorporated herein as Exhibit 4 is a true and

correct copy of the District Court Order, from State v. Balderas, 81-CR-15-676,

(Minn. Dist. Ct. July 29, 2016).

        7.   Attached hereto and incorporated herein as Exhibit 5 is a true and

correct copy of the Probation Violation Report, from State v. Balderas, 81-CR-15-

676, (Minn. Dist. Ct. July 29, 2016).

        8.   Attached hereto and incorporated herein as Exhibit 6 is a true and

correct copy of MNPrairie County Alliance: Client Contact Summary, August 1,

2016.

        9.   Attached hereto and incorporated herein as Exhibit 7 is a true and

correct copy of MNPrairie County Alliance: Client Contact Summary, August 4,

2016.


                                          2
        10.   Attached hereto and incorporated herein as Exhibit 8 is a true and

correct copy of the Release Order, from State v. Balderas, 81-CR-15-676, (Minn.

Dist. Ct. September 6, 2016).

        11.   Attached hereto and incorporated herein as Exhibit 9 is a true and

correct copy of select medical records from the Waseca Clinic for Diana Balderas.

        12.   Attached hereto and incorporated herein as Exhibit 10 is a true and

correct copy of Diana Balderas's Mental Health Evaluation at RiverView Clinic,

April 25, 2016.

        13.   Attached hereto and incorporated herein as Exhibit 11 is a true and

correct copy of MNPrairie County Alliance: Client Contact Summary, June 13,

2016.

        14.   Attached hereto and incorporated herein as Exhibit 12 is a true and

correct copy of Diana Balderas's Rule 25 Chemical Use Assessment, July 20, 2016.

        15.   Attached hereto and incorporated herein as Exhibit 13 is a true and

correct copy of Diana Balderas's Diagnostic Assessment from Fernbrook Family

Center, September 6, 2018.

        16.   Attached hereto and incorporated herein as Exhibit 14 is a true and

correct copy of Waseca County Jail: Booking Information, September 6, 2016.




                                         3
        17.   Attached hereto and incorporated herein as Exhibit 15 is a true and

correct copy of Waseca County Jail's Facility Inspection Report per Minn. Stat.

§241.021, subd. 1, June 8, 2016.

        18.   Attached hereto and incorporated herein as Exhibit 16 is a true and

correct copy of Steele County Intake Shift Log, September 6, 2016.

        19.   Attached hereto and incorporated herein as Exhibit 17 is a true and

correct copy of Diana Balderas's Rule 25 Chemical Use Assessment, September 7,

2016.

        20.   Attached hereto and incorporated herein as Exhibit 18 is a true and

correct copy of Diana Balderas's Mental Health Services Clinical Contacts from

the Steele County Jail, September 9 and September 14, 2016.

        21.   Attached hereto and incorporated herein as Exhibit 19 is a true and

correct copy of Diana Balderas's ARMHS Functional Assessment from Fernbrook

Family Center, September 21, 2016.

        22.   Attached hereto and incorporated herein as Exhibit 20 is a true and

correct copy of the Gold Cross Ambulance Patient Care Report Narrative,

September 15, 2016.

        23.   Attached hereto and incorporated herein as Exhibit 21 is a true and

correct copy of Owatonna Hospital's ED Screening Questions, September 15,

2016.


                                         4
      24.    Attached hereto and incorporated herein as Exhibit 22 is a true and

correct copy of the Findings of Fact and Order, from State v. Balderas, 81-CR-15-

676, (Minn. Dist. Ct. September 15, 2016).

      25.    Attached hereto and incorporated herein as Exhibit 23 is a true and

correct copy of the Deposition Transcript of Bradley James Milbrath, 24:12-24:15,

January 23, 2019.

      26.    Attached hereto and incorporated herein as Exhibit 24 is a true and

correct copy of the Transcript of Proceedings for the Probation Violation

Hearing, in State v. Balderas, 81-CR-15-676, (Minn. Dist. Ct. October 13, 2016).

      27.    Attached hereto and incorporated herein as Exhibit 25 is a true and

correct copy of the Deposition Transcript of Jay Dulas, October 30, 2018.

      28.    Attached hereto and incorporated herein as Exhibit 26 is a true and

correct copy of Dan Mocol's Jail Incident Report, October 13, 2016.

      29.    Attached hereto and incorporated herein as Exhibit 27 is a true and

correct copy of Mocol Deposition Exhibit #8: Gary Okins Interview of Dan

Mocol, October 14, 2016.

      30.    Attached hereto and incorporated herein as Exhibit 28 is a true and

correct copy of the Deposition Transcript of Timothy Kinniry, October 31, 2018.

      31.    Attached hereto and incorporated herein as Exhibit 29 is a true and

correct copy of Select Training Records from Dan Mocol's Personnel File.


                                          5
        32.   Attached hereto and incorporated herein as Exhibit 30 is a true and

correct copy of the Deposition Transcript of Daniel J. Mocol, October 29, 2018.

        33.   Attached hereto and incorporated herein as Exhibit 31 is a true and

correct copy of the Deposition Transcript of Shawn Hayes, October 29, 2018.

        34.   Attached hereto and incorporated herein as Exhibit 32 is a true and

correct copy of Shawn Hayes's Jail Incident Report, October 13, 2016.

        35.   Attached hereto and incorporated herein as Exhibit 33 is a true and

correct copy of Jail Administrator Tim Kinniry's Jail Incident Report, October 13,

2016.

        36.   Attached hereto and incorporated herein as Exhibit 34 is a true and

correct copy of Hayes Deposition Exhibit #9: Gary Okins Interview of Shawn

Hayes, October 14, 2016.

        37.   Attached hereto and incorporated herein as Exhibit 35 is a true and

correct copy of the Deposition Transcript of Humberto Victornio, Jr., January 16,

2019.

        38.   Attached hereto and incorporated herein as Exhibit 36 is a true and

correct copy of the Supplemental Narrative from the Hennepin County Medical

Examiner’s Office Autopsy Report for Diana Balderas.

        39.   Attached hereto and incorporated herein as Exhibit 37 is a true and

correct copy of the Deposition Transcript of Rory Grundhoffer, January 15, 2019.


                                         6
        40.   Attached hereto and incorporated herein as Exhibit 38 is a true and

correct copy of Fernbrook Family Center Psychotherapy Contact Notes, from

September 21, October 3, and October 10, 2016.

        41.   Attached hereto and incorporated herein as Exhibit 39 is a true and

correct copy of Gary Okins Investigation Report, November 15, 2016.

        42.   Attached hereto and incorporated herein as Exhibit 40 is a true and

correct copy of Gary Okins Interview of Jody Buckmeier, October 20, 2016.

        43.   Attached hereto and incorporated herein as Exhibit 41 is a true and

correct copy of Gary Okins Interview of Rachel Cornelius, October 20, 2016.

        44.   Attached hereto and incorporated herein as Exhibit 42 is a true and

correct copy of the Deposition Transcript of Rory Grundhoffer, Jr. January 16,

2019.

        45.   Attached hereto and incorporated herein as Exhibit 43 is a true and

correct copy of the Deposition Transcript of Patrick S. Anderson, October 31,

2018.

        46.   Attached hereto and incorporated herein as Exhibit 44 is a true and

correct copy of the Deposition Transcript of Jade Grundhoffer, January 15, 2019.

        47.   Attached hereto and incorporated herein as Exhibit 45 is a true and

correct copy of the Deposition Transcript of Trevor Kanewischer, October 30,

2018.


                                         7
      48.   Attached hereto and incorporated herein as Exhibit 46 is a true and

correct copy of the Deposition Transcript of Gary Dean Okins, January 23, 2019.

      FURTHER THIS AFFIANT SAYETH NOT.

STATE OF MINNESOTA             )
                               ): SS
COUNTY OF HENNEPIN             )

                                                        Andrew A. Wolf
Subscribed and sworn to before me
this 1st day of August, 2019.

s/Rebecca J. Eitreim
Notary Public
My commission expires: 1/31/2020




                                       8
